Mathews, J.

delivered the opinion of the court.
The plaintiff in this case claims as heir of her deceased mother, one half of the acquests and gains acquired during her life time, whilst in matrimonial community with the defendant. This claim is supported by the judgment of the court below, from which the present appeal has been taken on the part of the defendant.
*36The case presents no questions of law, and one, only, of fact ^^eh reiates to the marriage of the plaintiff’s mother with the defendant.
It appears from the evidence, that the connection between ^ese Persons; under an apparent relation of man and wife, took place more than fifty years ago, previous to the death of the woman. It is true that in the commencement, the par¡¿es wére prevented from contracting any valid marriage in consequence of the existence of a prior marriage between the father of the plaintiff and her mother, whom the defendant took to his bed and board. But the death of her first husband, which is shown by competent testimony to have taken place, not many years after her connexion with the defendant, left them free to contract marriage. That they did so, and lived in that state for nearly half a century, is a fact established by the weight of evidence in the cause. Their marriage is presumed to have been contracted in the state of South Carolina; and testimony is offered to prove the , , ' . . . , . laws and customs of that state m relation to the celebration of marriages; and the legal presumptions there adopted by the Pr^ncTa^ courts of justice, arising from cohabitation in support of the existence, of a marriage, when no evidence could be adduced of its celebration.
This species of testimony is objected to by the counsel for the defendant, but we are of opinion it was properly received. We think the court below did not err in its conclusion on the facts of the case. Although the testimony is somewhat contradictory, it evidently preponderates in favor of the plaintiff
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be aifirmed, with costs.